Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 13, 2004, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying his challenge for cause to a prospective juror who expressed a bias favoring the testimony of police officers. However, upon questioning by the defense counsel and the court, the juror gave an unequivocal assurance that he could be fair and impartial. Thus, the trial court properly denied the challenge for cause to this prospective juror (see People v Chambers, 97 NY2d 417, 419 [2002]; People v Rivera, 12 AD3d 463 [2004]). Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.